DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Amendment
The amendment of 07/07/2022 has been entered.
Disposition of claims: 
Claims 11-12 have been added.
Claims 1-12 are pending.
Claims 6-10 are withdrawn.
Claim 1 has been amended.

Response to Arguments
Applicant’s arguments see the last paragraph of page 62 through the second paragraph of page 65 of the reply filed 07/07/2022 and the Declaration under 37 C.F.R. 1.132 filed 07/07/2022 regarding the rejections of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0198081 A1, refer to the attached priority document of US provisional application 62/444,973, hereafter Zeng) in view of Tsai et al. (US 2013/0168656 A1, hereafter Tsai) set forth in the Office Action of 04/07/2022 have been considered. 
Applicant argues that the present invention is based in part on the unexpected result that compounds having the structure of General Formulas I-VIII have an unexpectedly improved solution-phase quantum efficiency compared to compounds lacking the additional ring fusions such as the compound of Tsai (PtNON). Applicant further argues that the additional ring fusions have an unexpected beneficial effect on solution-phase quantum efficiency (section 4 in the Declaration).
Respectfully, the Examiner does not agree.
First, the data shows the high solution-phase quantum efficiency of two inventive compounds PtNONS56-dtb (86%) and PtNONS56 (48%) as compared to the comparative compounds PtNON (31%). The difference between two inventive compounds (i.e. PtNONS56-dtb and PtNONS56) is that PtNONS56-dtb has t-butyl groups at the positions corresponding to R1 of Applicant’s Formulas I-VIII. However, none of instant claims (i.e. claims 1-5 and 11-12) requires a t-butyl group at the substitution position R1. The independent claim 1 allows R1 to be various substituents including hydrogen. Thus, the high solution-phase quantum efficiency of PtNONS56-dtb (86%) is not commensurate in scope with instant claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 

    PNG
    media_image1.png
    214
    544
    media_image1.png
    Greyscale

Secondly, the data shows higher solution-phase quantum efficiency of the inventive compound (PtNONS56, 48%) as compared to the prior art compound (PtNON, 31%). The difference between two compounds is that the inventive compound has benzothieno rings fused to the carbazole rings at the substitution positions 7-8 of the carbazole ring with the sulfur atom of the benzothieno ring facing to the Pt atom (see the annotated numbers in the figure above). 
However, none of General Formulas I-VIII has identical structure as the Compound PtNONS56. General Formulas I and II has benzo-five-membered rings (e.g. benzofuro or benzothieno ring) fused to the ring B of the carbazole ring (see annotation “A” and “B” in the figure above), while the Compound PtNONS56 has the benzo-five-membered rings fused to the ring A. General Formulas III-VII have benzo-five-membered rings (e.g. benzothieno ring) fused to positions 5-6 and 6-7 while the Compound PtNONS56 has the benzo-five-membered rings fused to the position 7-8. General Formula VIII has benzo-five-membered rings (e.g. benzothieno ring) fused as the sulfur atom facing inside (i.e. facing to Pt) while the Compound PtNONS56 has the benzo-five-membered rings faces outside. 
It is unclear whether the claimed compounds provide higher solution-phase quantum efficiency than the prior art compound because the structure of the claimed compound represented by General Formulas I-VIII is different from the structure of the test Compound PtNONS56. The high solution-phase quantum efficiency of PtNONS56 (48%) is not commensurate in scope with instant claims.
Third, the instant claims 4-5 claim an organic light emitting diode. An organic light emitting device is a solid state device. As described in the instant specification ([0052]-[0054]) and as known in the art, the solid state device comprises solid state organic film(s) sandwiched between two metallic electrodes. Thus, the claimed compound must be used as solid film(s) in an organic light emitting diode. The unexpected result data shows high solution-phase quantum efficiency of the claimed compound as compared to the prior art compound. However, it is unclear whether the claimed compound provides such unexpected results in the solid state film. The high solution-phase quantum efficiency of PtNONS56-dtb is not commensurate in scope with the device claims 4-5.
Fourth, the data shows high solution-phase quantum efficiency of the claimed compound as compared to the prior art compounds. The prior arts teach the benefits coming from addition of benzo-five-membered ring.
Noboru et al. (JP 2012/074444 A, machine translated English version is referred to, hereafter Noboru) teaches that introduction of the 6-5-6-5-6 condensed ring into the light emitting dopant of an organic light emitting diode provides suppressed aggregation due to the steric hindrance, radical conjugate stabilization due to the delocalization of the anion radical, reduced dispersion of trace impurities, and improved dispersibility ([036]) such that the organic light emitting device comprising the compound having the 6-5-6-5-6 condensed ring provides excellent efficiency, stability, and lifetime, as compared to 6-5-6 condensed ring ([033], [288], and Table 1).
It would have been obvious for one of ordinary skills in the art to modify carbazole to the benzo-five-membered-ring-fused carbazole (e.g. benzofurocarbazole) to arrive at the claimed compound to obtain the benefits taught by the prior arts.
The fact that applicant has recognized another advantage (i.e. high solution phase quantum efficiency) which would flow naturally from following the suggestion of the prior arts by Noboru et al. (i.e. suppressed aggregation due to the steric hindrance, radical conjugate stabilization due to the delocalization of the anion radical, reduced dispersion of trace impurities, and improved dispersibility and improved device properties including excellent efficiency, stability, and lifetime) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the high solution-phase quantum efficiency is of greater significance than the benefits taught by the prior arts.
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant’s election without traverse of Group I - claims 1-5 drawn to a complex represented by one of General Formulas I-VIII of claim 1; and Species (A) - A complex represented by one of General Formulas I-VIII of claim 1, wherein X = O; X1 = N; X2 = NR1; Y1a = N; Y1b-1f, Y2a-2f, and Y4a-4f = C in the reply filed on 10/28/2021 is acknowledged. 
Upon further consideration, the Examiner found that there is no search burden in searching the species having different elements than N at position X2 of General Formulas I-VIII. Accordingly, the Examiner has updated the species election requirement to withdraw the requirement of identifying X2 in General Formulas I-VIII. Search includes the species having NR, PR, CRR’, SiRR’, O, S, S=O, O=S=O, Se, Se=O, or O=Se=O at the position X2 of Formulas I-VIII (Note that Restriction requirement is maintained. Applicant has elected Group I in the response of 10/28/2021).
Applicant’s election of 10/28/2021 is now equated with:
Applicant’s election without traverse of Group I - claims 1-5 drawn to a complex represented by one of General Formulas I-VIII of claim 1; and Species (A) - A complex represented by one of General Formulas I-VIII of claim 1, wherein X = O; X1 = N; X2 = NR, PR, CRR’, SiRR’, O, S, S=O, O=S=O, Se, Se=O, or O=Se=O; Y1a = N; Y1b-1f, Y2a-2f, and Y4a-4f = C.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant claims compounds in claim 3. Some of the claimed compounds of claim 3 include substituents R1 and R2 at the atom corresponding to X2 of General Formulas I-VIII. The independent claim 1 claims that R1 and R2 can be deuterium or trideuteriummethyl. That is, the compound of claim 3 can have substituent deuterium or trideuteriummethyl as the substituent of the atom X2. 
However, claim 1 claims that the substituents R and R’ of NR or CRR’ at the position X2 of General Formulas I-VIII cannot be deuterium or trideuteriummethyl. 
It is unclear deuterium or trideuteriummethyl can be the substituent of N or C at the position corresponding to X2 of General Formulas I-VIII.
For the purpose of prosecution, the Examiner interprets the substituents R1 and R2 of the compounds of claim 3 as R and R’, respectively.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, claim 3 claims the following compounds. 

    PNG
    media_image2.png
    162
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    679
    media_image3.png
    Greyscale

None of General Formulas I-VIII can encompass those compounds. General Formula VIII has similar structure, but X2 faces the metal center while the corresponding atom of each of those compounds faces outside of the complex. Thus, those compounds are not encompassed by General Formula VIII.
Currently claim 3 is dependent from claim 1. Therefore, claim 3 fails to include all the limitations of the claims upon which they depend.
Furthermore, some of the claimed compounds of claim 3 include substituents R1 and R2 at the atom corresponding to X2 of General Formulas I-VIII. The independent claim 1 claims that R1 and R2 can be deuterium or trideuteriummethyl. That is, the compound of claim 3 can have substituent deuterium or trideuteriummethyl as the substituent of the atom X2. 
However, claim 1 claims that the substituents R and R’ of NR or CRR’ at the position X2 of General Formulas I-VIII cannot be deuterium or trideuteriummethyl. The dependent claim 3 fails to incorporate all the limitations of independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0198081 A1, refer to the attached priority document of US provisional application 62/444,973, hereafter Zeng) in view of Tsai et al. (US 2013/0168656 A1, hereafter Tsai).
Regarding claims 1-2, Zeng discloses a compound having a ligand LA of Formula I, wherein ring A can be a six-membered carbocyclic ring; ring B can be a five-membered carbocyclic or heterocyclic ring; Z0 through Z6 can be each independently carbon or nitrogen; R1 through R4 can be each independently hydrogen, alkyl, alkenyl, aryl, or combination thereof; two adjacent substituents can be joined or fused into a ring; the ligand LA is coordinated to Pt through the bond indicated by the dashed lines; and the ligand LA can be linked with one or more other ligands to form a tetradentate ligand (claim 1).

    PNG
    media_image4.png
    391
    704
    media_image4.png
    Greyscale

Zeng exemplifies a compound (the fourth compound of page 183 as shown above, hereafter Compound P183-4 of Zeng), wherein the ligand LA is an N-pyridinyl-benzo-five-membered carbazole ligand and the ligand LB is a phenylpyridine ligand as shown in the figure above right.
In the ligand LA of the Compound P183-4 of Zeng, ring A is pyridine; ring B is furan, thiophene, or selenophene ring; Z0 is nitrogen; Z1 through Z6 are each carbon; R1, R3, and R4 are each hydrogen; R2 are hydrogen or vinyl; two adjacent vinyl groups substituted at 1,2 position of the five-membered heterocyclic ring (ring B) are joined to form a fused benzene ring; the ligand LA is coordinated to Pt through the bond indicated by the dashed lines; and the ligand LA is linked with a phenylpyridine ligand to form a tetradentate ligand.
Compound P183-4 of Zeng does not read on the claimed compound of the instant claim 1, because the compound is not symmetric along the axis connecting Pt and O; in other words, the ligand LB (phenylpyridine) of the compound is not same as LA; however, Zeng does teach ligand LB can be same as ligand LA (claim 10).
Tsai discloses a symmetric tetradentate Pt complex (Formula I in [049]-[050]) used as the emitter of the light emitting layer of an organic light emitting diode ([027]-[029]).
Tsai discloses that the compound of Tsai (Formula 1 of Tsai) includes three 6-membered metallocycles (see three rings marked by 1, 2, and 3 in the figure below) such that the compound has particularly desired properties ([051]).

    PNG
    media_image5.png
    225
    399
    media_image5.png
    Greyscale

Tsai teaches that the compound of Tsai provides unexpectedly small HOMO-LUMO energy gaps and high triplet energies (compare Compound P183-4 with Comparative Example 2 in Table 4) such that the compound has better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies ([076]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P183-4 of Zeng by substituting the phenylpyridine ligand (LB) with the ligand having the same structure as LA (i.e. N-pyridinyl-benzo-five-membered carbazole ligand) such that the compound contains three 6-membered metallocycles, as taught by Zeng and Tsai.
The motivation of doing so would have been to provide unexpectedly small HOMO-LUMO energy gaps and high triplet energies such that the compound has better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Zeng teaches that the ligand LB can have same structure as the ligand LA, and two LA ligands can join each other to form a symmetric tetradentate ligand (claims 1 and 10). Thus, substitution of the ligand corresponding to LB in the Compound P183-4 of Zeng with the ligand having same structure as LA would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the following compound.

    PNG
    media_image6.png
    282
    726
    media_image6.png
    Greyscale

The Compound of Zeng as modified by Tsai has identical structure as Applicant’s General Formula IV, wherein M is Pt2+; R1 through R4 are each hydrogen; Y1a are each N; Y1b-1f, Y2a-2f, and Y4a-4f are each C; X are each O; X1 are each N; and X2 are each O, S, or Se, meeting all the limitations of claims 1-2.
Regarding claims 3 and 11, the Compound of Zeng as modified by Tsai reads on all the features of claims 1-2 as outlined above.
Each of the heteroatom of the benzo-five-membered heterocyclic ring fused to the carbazole of the compound is O, S, or Se. The only difference between the claimed compounds of claim 11 and the Compound of Zeng as modified by Tsai is that the claimed compound requires the heteroatom corresponding to X2 of Applicant’s General Formula IV to be S in claim 11.
However, Zeng does teach the heteroatom X can be O, S, or Se (claim 16, the fourth compound of page 183 of claim 16).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Zeng as modified by Tsai by substituting the heteroatom X with S, as taught by Zeng.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Zeng teaches that the heteroatom X of the benzo-five-membered fused ring (claim 16). The substitution of  X with S would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of S at the position X of the formulas in the claim 16 of Zeng would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the Compound of Zeng as modified by Tsai (2) as shown below. 

    PNG
    media_image7.png
    206
    591
    media_image7.png
    Greyscale

Regarding claim 4, the Compound of Zeng as modified by Tsai reads on all the features of claims 1-2 as outlined above. 
Zeng in view of Tsai does not disclose a specific organic light-emitting diode comprising the Compound of Zeng as modified by Tsai; however, Zeng does teach an organic light emitting diode (“OLED”) comprising the compound of Zeng having the ligand LA of Zeng (Formula I in claim 17). 
The Compound of Zeng as modified by Tsai is within the scope of the compound of Zeng because the ligand LA of the Compound of Zeng as modified by Tsai has identical structure as the Formula I of Zeng.
Furthermore, Tsai teaches that the compounds having three 6-membered metallocycles units in each tetradentate ligand provide desirable electronic properties which is useful when incorporated into an organic light emitting diode (Abstract). Tsai further teaches that the compounds provide better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies ([076]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Zeng as modified by Tsai by incorporating the compound in the organic light emitting diode of Zeng.
The motivation of doing so would have been to provide an organic light emitting diode comprising the compound having three 6-membered metallocycles units in each tetradentate ligand with desirable electronic properties such as better device stability and higher device efficiencies.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound of Zeng as modified by Tsai is encompassed by the compound of Zeng. Thus, substitution of the compounds having the same general structure represented by the Formula I of Zeng would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides an organic light emitting diode comprising the Compound of Zeng as modified by Tsai, meeting all the limitations of claim 4.
Regarding claim 5, the organic light emitting diode of Zeng as modified by Tsai reads on all the features of claim 4.
Applicant claims “a light-emitting device” in claim 5. An organic light emitting diode is a device which is capable of emitting light. Therefore, the organic light emitting diode of Zeng as modified by Tsai is equated with a light-emitting device.
Furthermore, the instant specification states that an OLED is a light emitting device ([052]). The organic light emitting diode of Zeng as modified by Tsai is an OLED (claim 17 of Zeng).
Additionally, Zeng teaches that the light emitting diode of Zeng can be incorporated into a light emitting-device (a lighting panel). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Zeng as modified by Tsai by incorporating the organic light emitting diode into a light emitting-device (i.e. a lighting panel) of Zeng, as taught by Zeng.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the diode into a light emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant light emitting device comprising the organic light emitting diode of Zeng as modified by Tsai, meeting all the limitations of claim 5.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) in view of Noboru et al. (JP 2012/074444 A, machine translated English version is referred to, hereafter Noboru).
Regarding claims 1-4 and 12, Tsai discloses a complex represented by Formulas I ([049]) and more detailed structure represented by Formula III ([056]).

    PNG
    media_image8.png
    322
    672
    media_image8.png
    Greyscale

The limitation of the Formula I is shown below ([049]). 

    PNG
    media_image9.png
    523
    682
    media_image9.png
    Greyscale

Tsai exemplifies Compound 1 ([061]).
Tsai exemplifies an organic light-emitting diode comprising Compound 1 of Tsai (Device Ex. 1 in [071]-[072] and Table 2) wherein the diode comprises an anode (ITO), an organic light emitting layer comprising Compound 1 of Tsai, and a cathode (Al).
The Compound 1 of Tsai does not have a benzo-five-membered ring fused to the carbazole; however, Tsai does teach that the substituents R2 and R3 of the carbazole of Formula III can be hydrogen, alkyl, heteroalkyl, alkenyl, and heteroalkenyl; and two or more adjacent R2 and R3 can be joined to form a fused ring ([049]).
Noboru discloses a complex used for an organic light emitting diode (“organic electroluminescent device” in [012] and [014]), wherein the complex includes a 6-5-6-5-6 condensed ring structure Formula (2) ([017]-[018]). Noboru discloses subgenus structure of the 6-5-6-5-6 condensed ring represented by Formulas (Q-1) to (Q-5) ([076]-[081]). 
Noboru teaches that introduction of the 6-5-6-5-6 condensed ring into the light emitting dopant of an organic light emitting diode provides suppressed aggregation due to the steric hindrance, radical conjugate stabilization due to the delocalization of the anion radical, reduced dispersion of trace impurities, and improved dispersibility ([036]) such that the organic light emitting device comprising the compound having the 6-5-6-5-6 condensed ring provides excellent efficiency, stability, and lifetime, as compared to 6-5-6 condensed ring ([033], [288], and Table 1).
Noboru exemplifies benzofurocarbazole as the example of the 6-5-6-5-6 condensed ring (Compound (11) in [088]). 

    PNG
    media_image10.png
    214
    628
    media_image10.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Tsai by substituting carbazole with benzofurocarbazole as taught by Tsai and Noboru.
The motivation of doing so would have been to provide suppressed aggregation due to the steric hindrance, radical conjugate stabilization due to the delocalization of the anion radical, reduced dispersion of trace impurities, and improved dispersibility such that the organic light emitting diode comprising the complex having benzofurocarbazole would have excellent efficiency, stability, and lifetime, as compared to carbazole, based on the teaching of Noboru.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Tsai teaches the substituents at the positions R2 and R3 of Formulas I and III of Tsai can be hydrogen, alkyl, heteroalkyl, alkenyl, and heteroalkenyl; and two or more adjacent R2 and R3 can be joined to form a fused ring. The substitution of hydrogen with a fused benzofuro ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides Complex of Tsai as modified by Noboru.

    PNG
    media_image11.png
    165
    627
    media_image11.png
    Greyscale

The complex has identical structure as Applicant’s General Formula V, wherein M is Pt2+; R1 through R4 are each hydrogen; Y1a are each N; Y1b-1f, Y2a-2f, and Y4a-4f are each C; X are each O; X1 are each N; and X2 are each O, meeting all the limitations of claims 1-3 and 12.
The modification also provides Organic light emitting diode of Tsai as modified by Noboru comprising an anode (ITO), an organic light emitting layer comprising the Complex of Tsai as modified by Noboru, and a cathode (Al), meeting all the limitations of claim 4.
Regarding claim 5, the organic light emitting diode of Tsai as modified by Noboru reads on all the features of claim 4 as outlined above.
The Organic light emitting diode of Tsai as modified by Noboru comprises an anode (ITO), an organic light emitting layer comprising the Complex of Tsai as modified by Noboru, and a cathode (Al).
Applicant claims “a light-emitting device” in claim 5. An organic light emitting diode is a device which is capable of emitting light. Therefore, the organic light emitting diode of Tsai as modified by Noboru is equated with a light-emitting device.
Furthermore, the instant specification states that an OLED is a light emitting device ([052]). The organic light emitting diode of Tsai as modified by Noboru is an OLED (Abstract, [003]).
Additionally, Zeng teaches that the light emitting diode of Zeng can be incorporated into a light emitting-device (television in [046]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Tsai as modified by Noboru by incorporating the organic light emitting diode into a light emitting-device (i.e. television) of Tsai, as taught by Tsai.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the diode into a light emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant light emitting device comprising the Organic light emitting diode of Tsai as modified by Noboru, meeting all the limitations of claim 5.
Regarding claim 11, the Complex of Tsai as modified by Noboru reads on all the features of claims 1-3 and 12, as outlined above.
The heteroatom of the benzo-five-membered ring fused to the carbazole of the complex (i.e. the atom corresponding to X2 of Applicant’s General Formula V) is oxygen. The atom corresponding to X2 of Applicant’s General Formula V must be sulfur to meet the current claim limitations.
However, Tsai does teach that R2 and R3 of Formulas I and III can be a fused ring comprising a combination of alkyl, alkenyl, heteroalkyl, and heteroalkyl ([049]). Furthermore, Noboru does teach that the heteroatom of the five-membered ring of the 6-5-6-5-6 condensed ring (Q-4 in [076]) can be O or S. Additionally, O and S are in the same group of the periodic table. One of ordinary skills in the arts would have acknowledged that furan and thiophene (or dibenzofuran and dibenzothiophene) are alternatively used as a part of organic electroluminescent materials.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Complex of Tsai as modified by Noboru by substituting the oxygen atoms of the benzofurocarbazole units with sulfur, as taught by Tsai and Noboru.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The resultant complex has identical structure as Complex of Tsai as modified by Noboru except that the oxygen atom of the benzofurocarbazole is sulfur, meeting all the limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786